Citation Nr: 0720116	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  06-00 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
REMAND

The veteran filed his claim for service connection for 
bilateral hearing loss and tinnitus nine years after 
discharge.  Without conducting an audiometry exam, the RO 
denied service connection.  

Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim but (1) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  The third part could 
be satisfied by competent evidence showing post-service 
treatment for a condition or other possible association with 
military service.  38 C.F.R. § 3.159(c)(4).

The veteran has provided sworn testimony that the ringing in 
his ears began during service and has continued since then.  
He also indicated that he filed his claim because his hearing 
was getting worse and that his hearing loss was noticeable to 
others.  He was 32 years old when he filed his claim.  Since 
that evidence can be observed and described by a lay person, 
there is competent evidence of recurrent symptoms of a 
disability.  38 C.F.R. § 3.159(a)(2); see also Falzone v. 
Brown, 8 Vet. App. 398, 405-406 (1995) (lay statements about 
a person's own observable condition or pain are competent 
evidence).  

The veteran also testified that he was exposed to acoustical 
trauma during service because he worked on the flight decks 
of two aircraft carriers where he heard loud jet engine 
noise.  The report of the local board of flight surgeons, 
which determined that despite the veteran's defective visual 
acuity he could return to flight deck duties for noncritical 
flight deck duties, shows that the veteran worked several 
hundred hours on flight decks during service.  Moreover, the 
veteran underwent an occupational health evaluation in 
July 1994.  Noise was listed as one of the potential hazards 
of his work activities and as a result of the evaluation, the 
veteran was placed in a hearing conservation program.  Thus, 
there is competent evidence that the veteran was exposed to 
flight deck noise during service that might constitute 
acoustical trauma.  

Finally, the fact that the occupational health 
representative, a medical professional, reviewed his hearing 
conservation results to certify him for duty is sufficient to 
show that his military noise exposure might be related to 
hearing issues.  

In light of the foregoing, the Board finds that fundamental 
fairness to the veteran warrants a VA compensation and 
pension (C&P) examination specifically designed to elicit an 
opinion on etiology, or medical causation, as to the claimed 
bilateral hearing loss and tinnitus. 

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2005).  

A review of the claims file shows that notice compliant with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), has not been 
sent to the veteran, so such notice should be sent.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

1.  Send the veteran notice that complies 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Schedule the veteran for an 
appropriate examination.  The claims file 
must be made available to the examiner and 
the examiner's report should indicate that 
it was reviewed.  A thorough history 
should be obtained from the veteran.  All 
necessary tests should be given and any 
results from such tests should be 
addressed in the examiner's report.  

The examiner should offer an opinion with 
complete rationale as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), as likely as not 
(probability of 50 percent), or less 
likely than not (probability less than 
50 percent) that any diagnosed hearing 
loss or tinnitus is related to service.  

3.  Then readjudicate the claim.  If any 
sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




